DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed2/8/2021. Claims 1, 3-7 and 9-13 were amended. Claims 17-18 are new. Claims 1-18 are presently pending and presented for examination.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020, 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for customs approval process for parts/products.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “receiving data from one or more items of a physical product parcel designated as intended to be shipped, wherein the data is received; searching for the data for the one or more items, wherein the customs searches for the data; displaying data identifying the data and data identifying the one or more items is located in the database, wherein customs provides and displays the data; wherein one or more of the data are provided by a manufacturer or reseller of the one or more items provided by a manufacturer or reseller of the one or more items” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (SKU, customs approval system, database, URL, webpage of Claim 1; storage device, database, storage device, SKU, URL, webpage, customs approval system of claim 11; SKU, customs approval system, database of Claim 17) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-18 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (SKU, customs approval system, database, URL, webpage of Claim 1; storage device, database, storage device, SKU, URL, webpage, customs approval system of claim 11; SKU, customs approval system, database of Claim 17).  The additional elements in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-10, 12-16 and 18 are also directed to same grouping of methods of organizing human activity.  The additional elements of the SKU (claims 2-4, 8-10, 13 and 18), customs approval system (claims 2, 4, 13), database (claims 3-4, 15), URL (claims 3, 5, 7-8, 13), webpage (claims 5-7, 12-13), storage device (claim 16), scanning device (claim 2), display device (claim 13-14), mobile device (claims 14), scanning and displaying mobile device (claim 15), cloud computing infrastructure (claim 16); amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 3-8 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al (US Patent Application Publication No. 20040243484 - hereinafter Smith) in view of Moore et al (US Patent Application Publication No. 20090019008 - hereinafter Moore).
Re. claim 1, Smith teaches:
A method, comprising: 
receiving stock keeping unit (SKU) data from one or more items of a physical product parcel designated as intended to be shipped, wherein the SKU data is received by a customs approval system; [Smith; Abstract explains “provided for facilitating compliance with customs compliance in the importation of merchandise. Information related to an item of merchandise for import is entered and stored to a networked method. Parties to the import transaction are entered and stored to the method in association with the merchandise information” (customs information is inserted into a network, the information is related to an item of merchandise that is being imported. Further, ¶52 shows receiving information for SKU data into the Customs system as the data is input into the system such as “the user may import or upload necessary or useful information from an external source. The DOCIT/cDocs data is generally data related to merchandise, including data types such as: the merchandise name, product information, SKU number, photographs of the merchandise, other documentation, such as brochures related to the merchandise, specifications, manufacturer information, country of origin, HTS classification information, extrinsic interpretive aids, such as rulings, court cases and regulations or other documents accessed or obtained via the invention and associated with the merchandise as shown in the DOCIT/cDocs Report section entitled Product Information of FIGS. 9B and 9C” and Fig. 3 display SKU number for the item being imported, along with displaying its approval status].
searching for the SKU data for the one or more items in a database, wherein the customs approval system searches for the SKU data; [Smith; ¶49 and Figs. 2 and 2A shows the functionality of searching such as “screens showing a home page for the System 10 from which the functionality identified in the menu bar may be selected using a mouse click, including “Searchlt” or “CI Search” for searching the database(s) containing the customs related information”. Also ¶75, “FIG. 3 such that the Existing DOIT/grab data related to the destination country and the merchandise's HTS code automatically populates a search query to search the database(s) 24 for the multi-country tariff for importing the specific merchandise”, does an automatic search for specific merchandise/SKU data for an item].
displaying data identifying the SKU data and […] when the SKU data for the one or more items is located in the database, wherein customs approval system provides and displays the data; and [Smith; ¶75, “FIG. 3 such that the Existing DOIT/grab data related to the destination country and the merchandise's HTS code automatically populates a search query to search the database(s) 24 for the multi-country tariff for importing the specific merchandise”, does an automatic search for specific merchandise/SKU data for an item and displays the data to the user].
Smith doesn’t teach, Moore teaches:
displaying […] data identifying a Uniform Resource Locator (URL) for a webpage when the SKU data for the one or more items is located in the database, wherein customs approval system provides and displays the data; [Moore; ¶39-¶40 shows displaying to a user interface. Further ¶42 shows displaying data identifying URL when SKU is located for an item in database such as “valid URL is a specific URL related to the product a reseller wants associated to that product. Use of a valid URL can be considered an “optimal” hand-off, because the URL gives a user a direct connection from the selected vehicle specific product to a page from which the product can be purchased on the reseller's website”. Additionally, Smith teaches providing and displaying data from customs system, Moore also teaches providing and displaying data as shown in Figs 6 – 8 as customer searches for auto parts and details are provided with respect to the auto part being searched].
wherein one or more of the SKU data and the URL are provided by a manufacturer or reseller of the one or more items. [Moore; ¶42 shows reseller providing SKU and URL such as “When a determination (184) is made that the part number did not yield a valid part page, then the process attempts to locate and alternative page within the reseller's website to present to the user. In many embodiments, the page is located by first performing a search of product specific links provided by the reseller (SKU level) to locate and exact match; if that doesn't produce a valid result then a broad search within the reseller's web site product search for the product. If the product cannot be located, then an attempt is made to locate a page for the product's manufacturer (brand level search). In the event that the above searches are unsuccessful, then the user is provided with the URL for the landing page of the reseller's website”].
the URL is provided by a manufacturer or reseller of the one or more items. [Moore; ¶42 shows URL provided by reseller such as “When a determination (184) is made that the part number did not yield a valid part page, then the process attempts to locate and alternative page within the reseller's website to present to the user. In many embodiments, the page is located by first performing a search of product specific links provided by the reseller (SKU level) to locate and exact match; if that doesn't produce a valid result then a broad search within the reseller's web site product search for the product. If the product cannot be located, then an attempt is made to locate a page for the product's manufacturer (brand level search). In the event that the above searches are unsuccessful, then the user is provided with the URL for the landing page of the reseller's website”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Moore in the system of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Smith in view of Moore teaches method of claim 1.
Smith doesn’t teach, Moore teaches:
wherein the database stores SKU data in association with the URL for the one or more items of the physical product parcel being shipped.  [Moore; ¶21 shows information relating to vehicle products stored in database such as “online shopping search engines include a database in which information concerning vehicle specific products is stored. The term vehicle specific product is used to describe replacement parts, aftermarket parts, vehicle accessories and any other type of product that is designed for use with a particular subset of vehicles. In many embodiments, the information concerning vehicle specific products stored in the database is obtained from a variety of sources. The information concerning vehicle specific products typically includes fitment information, which enables users to search for vehicle specific products using vehicle/engine Year, Make and Model (YMM) information”. ¶25 further shows products with their SKU stored in database, as it shows information for products are included in database. ¶42 shows SKU with their associated URL through the reseller’s website]. Please see motivation to combine Smith in view of Moore presented in claim 1.
Re. claim 4, Smith in view of Moore teaches method of claim 1.
Smith teaches:
further comprising automatically initiating the step of searching for the SKU data for the one or more items of the physical product parcel in the database upon the customs approval system receiving the SKU data.  [Smith; ¶75, “FIG. 3 such that the Existing DOIT/grab data related to the destination country and the merchandise's HTS code automatically populates a search query to search the database(s) 24 for the multi-country tariff for importing the specific merchandise”, does an automatic search for specific merchandise/SKU data for an item]. 

Re. claim 5, Smith in view of Moore teaches method of claim 1.
Smith doesn’t teach, Moore teaches:
wherein the URL for a webpage is a webpage from which the one or more items of the physical product parcel is advertised or marketed.  [Moore; ¶27 and Fig. 8c shows URL for an item that is for sale such as an Air Intake for a 02-03 Impreza WRX]. Please see motivation to combine Smith in view of Moore presented in claim 1.

Re. claim 6, Smith in view of Moore teaches method of claim 1.
Smith doesn’t teach, Moore teaches:
wherein the webpage displays at least one image of the one or more items of the physical product parcel being shipped.  [Moore; ¶40 and Fig. 8c shows images of product such as “Partial screen shots of web page generated in response to the selection of the part “Cold Air Induction System 02-03 Subaru Impreza WRX” in accordance with an embodiment of the invention is shown in FIGS. 8 a-8 d. The user interface includes information concerning the location 132 of the user within the directory, the manufacturer 136 of the vehicle specific product, the recommended retail price of the product 138, a picture of the product, and a series of tabs”]. Please see motivation to combine Smith in view of Moore presented in claim 1.

Re. claim 7, Smith in view of Moore teaches method of claim 1.
Smith teaches:
wherein the step of displaying data identifying the SKU data and […] from which the one or more items of the physical product parcel is advertised or marketed comprises displaying a name and an image of the one or more items.  [Smith; ¶75, “FIG. 3 such that the Existing DOIT/grab data related to the destination country and the merchandise's HTS code automatically populates a search query to search the database(s) 24 for the multi-country tariff for importing the specific merchandise”, does an automatic search for specific merchandise/SKU data for an item and displays the data to the user. Further Fig. 9D shows name and image of football helmet with its respective SKU number].
Smith doesn’t teach, Moore teaches:
wherein the step of displaying […] and data identifying the URL for the webpage from which the one or more items of the physical product parcel is advertised or marketed comprises displaying a name and an image of the one or more items. [Moore; ¶39-¶40 shows displaying to a user interface. Further ¶42 shows displaying data identifying URL when SKU is located for an item in database such as “valid URL is a specific URL related to the product a reseller wants associated to that product. Use of a valid URL can be considered an “optimal” hand-off, because the URL gives a user a direct connection from the selected vehicle specific product to a page from which the product can be purchased on the reseller's website”. Further, Fig. 8c displays name of the part and image of the part such as “02-03 Impreza WRX” and an image of the Air Intake]. Please see motivation to combine Smith in view of Moore presented in claim 1.

Re. claim 8, Smith in view of Moore teaches method of claim 1.
Smith teaches:
further comprising: 
transforming and arranging the SKU data and the URL in a displayable format; and 3APPLICANT: INTERNATIONAL BRIDGE, INC. CONF NO.: 2593 ATTY. REF.: 24446.007US02 [Smith; ¶57 and Fig. 3, information associated with the SKU and URL are reviewed, information that can be reviewed are “screens of FIG. 3 provides the screen of FIG. 4, from which further action with respect to a created DOCIT/cDocs may be provided such as “Save,” “Save As,” “View Report,” Send for Approval,” “Audit Trail,” and “Ruling Request,” per the menu bar under “Classification DOCIT/cDocs Report ID: 7050” of FIG. 4. A status, (e.g., creating, researching, partially approved, or approved) is displayed for each DOCIT/cDoc in the screens depicted in FIGS. 3 and 3A”. Fig. 9D is a URL to a webpage for customs approval system, showing the product as a football helmet, along with the manufacturer, the additional information is provided for the football helmet as shown on the webpage. As the example of football helmet is presented, it is displayed through a user interface for the user to be able to interact with the product along with the additional information relating to the product which is displayable format as it presents data and details in regards to the football helmet]. 
receiving a validity value for the one or more items.  [Smith; ¶13, “A classification determination made using the invention may involve review, input, comment, concurrence, approval, etc., by more than one person”, the validity values are further displayed in Fig. 3 under status as the SKU receives an “approved” status].

Re. claim 11,
Smith teaches:
A system, comprising: 
a database coupled with a storage device storing one or more stock keeping unit (SKU) data representing an SKU for one or more items of a physical product parcel in association with a Uniform Resource Locator (URL) for a webpage from which the one or more items is advertised or marketed; [Smith; ¶21 and ¶46-¶47 shows the use of database for storing customs related information such as “invention provides in a preferred embodiment a searchable source or sources e.g., one or more databases, or third party databases, of information of the type disclosed herein that may be useful in a classification determination, and other relevant information, accessible over a network. The customs-related information may be, e.g., manually entered, or uploaded from an existing database, or obtained by searching a database, e.g., of customs-related information that may be used in the classification process”. Abstract explains “provided for facilitating compliance with customs compliance in the importation of merchandise. Information related to an item of merchandise for import is entered and stored to a networked method. Parties to the import transaction are entered and stored to the method in association with the merchandise information” (customs information is inserted into a network, the information is related to an item of merchandise that is being imported. Further, ¶52 shows receiving information for SKU data into the Customs system as the data is input into the system such as “the user may import or upload necessary or useful information from an external source. The DOCIT/cDocs data is generally data related to merchandise, including data types such as: the merchandise name, product information, SKU number, photographs of the merchandise, other documentation, such as brochures related to the merchandise, specifications, manufacturer information, country of origin, HTS classification information, extrinsic interpretive aids, such as rulings, court cases and regulations or other documents accessed or obtained via the invention and associated with the merchandise as shown in the DOCIT/cDocs Report section entitled Product Information of FIGS. 9B and 9C” and Fig. 3 display SKU number for the item being imported, along with displaying its approval status. Fig. 9D shows a physical product advertised with its SKU and at the top of the page shows association to a URL for the Football Helmet presented in Fig. 9D].
wherein storage of the SKU data in association with image data of the one or more items is an indication of pre-approval of the one or more items of the physical product parcel by a customs approval system. [Smith; Fig. 9D which shows the Football Helmet, on that same screen it shows a status of “Partially Approved”, and there is an image of the Football Helmet in Fig. 9D].
Smith doesn’t teach, Moore teaches:
wherein one or more of the SKU data and the URL are provided by a manufacturer or reseller of the one or more items; and [Moore; ¶42 shows reseller providing SKU and URL such as “When a determination (184) is made that the part number did not yield a valid part page, then the process attempts to locate and alternative page within the reseller's website to present to the user. In many embodiments, the page is located by first performing a search of product specific links provided by the reseller (SKU level) to locate and exact match; if that doesn't produce a valid result then a broad search within the reseller's web site product search for the product. If the product cannot be located, then an attempt is made to locate a page for the product's manufacturer (brand level search). In the event that the above searches are unsuccessful, then the user is provided with the URL for the landing page of the reseller's website”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Moore in the system of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 12, Smith in view of Moore teaches system of claim 11.
Smith doesn’t teach, Moore teaches:
wherein the webpage displays at least one image of the one or more items of the physical product parcel being shipped.  [Moore; ¶40 and Fig. 8c shows images of product such as “Partial screen shots of web page generated in response to the selection of the part “Cold Air Induction System 02-03 Subaru Impreza WRX” in accordance with an embodiment of the invention is shown in FIGS. 8 a-8 d. The user interface includes information concerning the location 132 of the user within the directory, the manufacturer 136 of the vehicle specific product, the recommended retail price of the product 138, a picture of the product, and a series of tabs”]. Please see motivation to combine Smith in view of Moore presented in Claim 11.

Re. claim 13, Smith in view of Moore teaches system of claim 11.
Smith teaches:
wherein the customs approval system provides,4APPLICANT: INTERNATIONAL BRIDGE, INC.CONF NO.: 2593 ATTY. REF.: 24446.007US02for display, data identifying the SKU data […] from which the one or more items of the physical product parcel is advertised or marketed, to a display device.  [Smith; ¶75, “FIG. 3 such that the Existing DOIT/grab data related to the destination country and the merchandise's HTS code automatically populates a search query to search the database(s) 24 for the multi-country tariff for importing the specific merchandise”, does an automatic search for specific merchandise/SKU data for an item and displays the data to the user. Further Fig. 9D shows name and image of football helmet with its respective SKU number].
Smith doesn’t teach, Moore teaches:
wherein the customs approval system provides,4APPLICANT: INTERNATIONAL BRIDGE, INC.CONF NO.: 2593 ATTY. REF.: 24446.007US02for display, […] data identifying the URL for the webpage from which the one or more items of the physical product parcel is advertised or marketed, to a display device. [Moore; ¶39-¶40 shows displaying to a user interface. Further ¶42 shows displaying data identifying URL when SKU is located for an item in database such as “valid URL is a specific URL related to the product a reseller wants associated to that product. Use of a valid URL can be considered an “optimal” hand-off, because the URL gives a user a direct connection from the selected vehicle specific product to a page from which the product can be purchased on the reseller's website”. Further, Fig. 8c displays name of the part and image of the part such as “02-03 Impreza WRX” and an image of the Air Intake]. Please see motivation to combine Smith in view of Moore presented in Claim 11.

Re. claim 14, Smith in view of Moore teaches system of claim 13.
Smith teaches:
wherein the display device comprises a mobile device.  [Smith; Fig. 1 and ¶44 shows display 18, then ¶80 shows one of the hardware that can be used is a tablet or PDAs].

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Moore in view of van Etten et al. (US Patent Application Publication No. 20080230607 A1, hereinafter Van).
Re. claim 2, Smith in view of Moore teaches the method of claim 1.
Smith doesn’t teach, Van teaches 
wherein the customs approval system receives the SKU data 2APPLICANT: INTERNATIONAL BRIDGE, INC.CONF NO.: 2593ATTY. REF.: 24446.007US02from a scanning device configured to read SKU data.  [Van; ¶53 teaches scanning of SKU through a scanner].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Van in the system of Smith in view of Moore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Moore in view of Skaaksrud et al (US Patent Application Publication No. 20150154539 - hereinafter Skaaksrud).
Re. claim 9, Smith in view of Moore teaches method of claim 1.
Smith doesn’t teach, Skaaksrud teaches:
wherein the physical product parcel is accepted for shipment when the one or more items are marked as having valid SKU items.  [Skaaksrud; ¶838, “authorization may be a customs clearance notification authorizing release of the set of items from the containment as a single merged shipment” Therefore items have a valid SKU as items are accepted for shipment when it receives a customs clearance].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Skaaksrud in the system of Smith in view of Moore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “various nodes in a wireless node network may be deployed to help facilitate the potential for a quicker and more efficient shipment of a set of items”. [Skaaksrud; ¶831].

Re. claim 16, Smith in view of Moore teaches system of claim 11.
Smith doesn’t teach, Skaaksrud teaches:
wherein the storage device exists in a cloud computing infrastructure.  [Skaaksrud; ¶138 shows database implemented with cloud technology].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Skaaksrud in the system of Smith in view of Moore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “various nodes in a wireless node network may be deployed to help facilitate the potential for a quicker and more efficient shipment of a set of items”. [Skaaksrud; ¶831].

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Moore in view of Klingenberg et al (US Patent Application Publication No. 20080004995 - hereinafter Klingenberg).
Re. claim 15, Smith in view of Moore teaches system of claim 11.
Smith doesn’t teach, Klingenberg teaches:
further comprising a combination scanning and displaying mobile device configured for communication with the database. [Klingenberg; ¶153 shows DIAD with ability to scan DAF and also in communication with DIAD updating system 402 (database). Further, ¶188 shows DIAD with display as it displays an icon to delivery personnel indicating an alert].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Klingenberg in the system of Smith in view of Moore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Minsky et al (US Patent Application Publication No. 20090043674 - hereinafter Minsky).
Re. claim 17, Smith teaches:
A method comprising: 
receiving stock keeping unit (SKU) data from one or more items of a physical product parcel designated as intended to be shipped, wherein the SKU data is received by a customs approval system; [Smith; Abstract explains “provided for facilitating compliance with customs compliance in the importation of merchandise. Information related to an item of merchandise for import is entered and stored to a networked method. Parties to the import transaction are entered and stored to the method in association with the merchandise information” (customs information is inserted into a network, the information is related to an item of merchandise that is being imported. Further, ¶52 shows receiving information for SKU data into the Customs system as the data is input into the system such as “the user may import or upload necessary or useful information from an external source. The DOCIT/cDocs data is generally data related to merchandise, including data types such as: the merchandise name, product information, SKU number, photographs of the merchandise, other documentation, such as brochures related to the merchandise, specifications, manufacturer information, country of origin, HTS classification information, extrinsic interpretive aids, such as rulings, court cases and regulations or other documents accessed or obtained via the invention and associated with the merchandise as shown in the DOCIT/cDocs Report section entitled Product Information of FIGS. 9B and 9C” and Fig. 3 display SKU number for the item being imported, along with displaying its approval status].
searching for the SKU data for the one or more items in a database, wherein the customs approval system searches for the SKU data; and [Smith; ¶49 and Figs. 2 and 2A shows the functionality of searching such as “screens showing a home page for the System 10 from which the functionality identified in the menu bar may be selected using a mouse click, including “Searchlt” or “CI Search” for searching the database(s) containing the customs related information”. Also ¶75, “FIG. 3 such that the Existing DOIT/grab data related to the destination country and the merchandise's HTS code automatically populates a search query to search the database(s) 24 for the multi-country tariff for importing the specific merchandise”, does an automatic search for specific merchandise/SKU data for an item].
Smith doesn’t teach, Minsky teaches:
rejecting the one or more items and the parcel being withheld from shipping by the customs approval system when the SKU data for the one or more items is not located in the database, when the SKU data is classified as invalid, or when the SKU data is under investigation in the database.  [Minsky; ¶135 and ¶136 state “SKU is underspecified, or a union of these conditions. The user marks an item as hold for later by activating the Hold” (gives a designation to the SKU based on its condition, and then later in ¶136 “Selecting it will unmark the "hold" flag, and encode the operation SET_HOLD with the value false” false is another way of saying the SKU is invalid. Also the process explained in ¶135 and ¶136 can be understood as method set forth to investigate the status of SKU item, as it goes through the stages of: if an item has been marked as hold for later, the user interface control will instead be marked as "Now". Selecting it will unmark the "hold" flag, and encode the operation SET_HOLD with the value "false"].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Smith by including limitations as taught by Minsky to include the above features in the invention of Smith. One would be motivated to modify Smith with the teachings of Minsky since “the user checks out the shopping cart, she is prompted to specify a color or size in order to replace the underspecified SKU with a specific SKU, and complete the purchase”. [Minsky; ¶138].

Claims 10 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Minsky in view of Moore.
Re. claim 10, Smith in view of Moore teaches method of claim 17.
Smith doesn’t teach, Minsky teaches:
wherein the physical product parcel is rejected for shipment when any of the one or more items is marked as having an invalid SKU item.  [Minsky; ¶135 and ¶136 state “SKU is underspecified, or a union of these conditions. The user marks an item as hold for later by activating the Hold” (gives a designation to the SKU based on its condition, and then later in ¶136 “Selecting it will unmark the "hold" flag, and encode the operation SET_HOLD with the value false” false is another way of saying the SKU is invalid. Also the process explained in ¶135 and ¶136 can be understood as method set forth to investigate the status of SKU item, as it goes through the stages of: if an item has been marked as hold for later, the user interface control will instead be marked as "Now". Selecting it will unmark the "hold" flag, and encode the operation SET_HOLD with the value "false"].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Smith in view of Moore by including limitations as taught by Minsky to include the above features in the invention of Smith in view of Moore. One would be motivated to modify Smith in view of Moore with the teachings of Minsky since “the user checks out the shopping cart, she is prompted to specify a color or size in order to replace the underspecified SKU with a specific SKU, and complete the purchase”. [Minsky; ¶138].

Re. claim 18, Smith in view of Minsky teaches method of claim 17.
Smith doesn’t teach, Moore teaches:
wherein the SKU data is provided by a manufacturer or reseller of the one or more items. [Moore; ¶42 shows reseller providing SKU and URL such as “When a determination (184) is made that the part number did not yield a valid part page, then the process attempts to locate and alternative page within the reseller's website to present to the user. In many embodiments, the page is located by first performing a search of product specific links provided by the reseller (SKU level) to locate and exact match; if that doesn't produce a valid result then a broad search within the reseller's web site product search for the product. If the product cannot be located, then an attempt is made to locate a page for the product's manufacturer (brand level search). In the event that the above searches are unsuccessful, then the user is provided with the URL for the landing page of the reseller's website”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Moore in the system of Smith in view of Minsky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628